Exhibit 10.2

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This Intellectual Property Security Agreement (this “IP Agreement”) is made as
of the 27th day of June, 2008 by and between MICROFLUIDICS INTERNATIONAL
CORPORATION, a Delaware corporation (the “Grantor”), and SILICON VALLEY BANK, a
California-chartered bank, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at One Newton Executive Park, Suite 200, 2221 Washington Street, Newton,
Massachusetts 02462 (“Bank”).

 

RECITALS

 


A.            BANK HAS AGREED TO MAKE ADVANCES OF MONEY AND TO EXTEND CERTAIN
FINANCIAL ACCOMMODATIONS TO GRANTOR (THE “LOAN”), PURSUANT TO A CERTAIN LOAN AND
SECURITY AGREEMENT DATED AS OF THE DATE HEREOF, BY AND BETWEEN GRANTOR AND BANK,
AS AMENDED FROM TIME TO TIME (AS AMENDED, THE “LOAN AGREEMENT”).  THE LOAN IS
SECURED PURSUANT TO THE TERMS OF THE LOAN AGREEMENT.  BANK IS WILLING TO ENTER
INTO CERTAIN FINANCIAL ACCOMMODATIONS WITH GRANTOR, BUT ONLY UPON THE CONDITION,
AMONG OTHERS, THAT GRANTOR SHALL GRANT TO BANK A SECURITY INTEREST IN CERTAIN
COPYRIGHTS, TRADEMARKS, PATENTS, AND MASK WORKS (EACH AS DEFINED BELOW), AND
OTHER ASSETS, TO SECURE THE OBLIGATIONS OF GRANTOR UNDER THE LOAN AGREEMENT. 
CAPITALIZED TERMS USED BUT NOT DEFINED HEREIN SHALL HAVE THE SAME MEANINGS AS IN
THE LOAN AGREEMENT.


 


B.            PURSUANT TO THE TERMS OF THE LOAN AGREEMENT, GRANTOR HAS GRANTED
TO BANK A SECURITY INTEREST IN ALL OF GRANTOR’S RIGHT TITLE AND INTEREST,
WHETHER PRESENTLY EXISTING OR HEREAFTER ACQUIRED IN, TO AND UNDER ALL OF THE
COLLATERAL (AS DEFINED THEREIN).


 

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged and intending to be legally bound, as collateral security for the
prompt and complete payment when due of Grantor’s Indebtedness (as defined
below), Grantor hereby represents, warrants, covenants and agrees as follows:

 


1.             GRANT OF SECURITY INTEREST. AS COLLATERAL SECURITY FOR THE PROMPT
AND COMPLETE PAYMENT AND PERFORMANCE OF ALL OF GRANTOR’S PRESENT OR FUTURE
INDEBTEDNESS, OBLIGATIONS AND LIABILITIES TO BANK (HEREINAFTER, THE
“INDEBTEDNESS”), INCLUDING, WITHOUT LIMITATION, UNDER THE LOAN AGREEMENT,
GRANTOR HEREBY GRANTS A SECURITY INTEREST IN ALL OF GRANTOR’S RIGHT, TITLE AND
INTEREST IN, TO AND UNDER ITS REGISTERED AND UNREGISTERED INTELLECTUAL PROPERTY
COLLATERAL (ALL OF WHICH SHALL COLLECTIVELY BE CALLED THE “INTELLECTUAL PROPERTY
COLLATERAL”), INCLUDING, WITHOUT LIMITATION, THE FOLLOWING:


 


(A)           ANY AND ALL COPYRIGHT RIGHTS, COPYRIGHT APPLICATIONS, COPYRIGHT
REGISTRATIONS AND LIKE PROTECTIONS IN EACH WORK OR AUTHORSHIP AND DERIVATIVE
WORK THEREOF, WHETHER PUBLISHED OR UNPUBLISHED, REGISTERED OR UNREGISTERED, AND
WHETHER OR NOT THE SAME ALSO CONSTITUTES A TRADE SECRET, NOW OR HEREAFTER
EXISTING, CREATED, ACQUIRED OR HELD, INCLUDING WITHOUT LIMITATION THOSE SET
FORTH FOR EACH GRANTOR ON EXHIBIT A ATTACHED HERETO (COLLECTIVELY, THE
“COPYRIGHTS”);


 


(B)           ANY AND ALL TRADE SECRET RIGHTS, INCLUDING ANY RIGHTS TO
UNPATENTED INVENTIONS, KNOW-HOW, OPERATING  MANUALS, LICENSE RIGHTS AND
AGREEMENTS, AND CONFIDENTIAL INFORMATION, AND ANY AND ALL INTELLECTUAL PROPERTY
RIGHTS IN COMPUTER SOFTWARE AND COMPUTER SOFTWARE PRODUCTS NOW OR HEREAFTER
EXISTING, CREATED, ACQUIRED OR HELD;


 


(C)           ANY AND ALL DESIGN RIGHTS WHICH MAY BE AVAILABLE TO GRANTOR NOW OR
HEREAFTER EXISTING, CREATED, ACQUIRED OR HELD;


 


(D)           ALL PATENTS, PATENT APPLICATIONS AND LIKE PROTECTIONS INCLUDING,
WITHOUT LIMITATION, IMPROVEMENTS, DIVISIONS, CONTINUATIONS, RENEWALS, REISSUES,
EXTENSIONS AND CONTINUATIONS-IN-PART OF THE SAME, INCLUDING WITHOUT LIMITATION
THE PATENTS AND PATENT APPLICATIONS FOR EACH GRANTOR SET FORTH ON EXHIBIT B
ATTACHED HERETO (COLLECTIVELY, THE “PATENTS”);

 

1

--------------------------------------------------------------------------------


 


(E)           ANY TRADEMARK AND SERVICE MARK RIGHTS, SLOGANS, TRADE DRESS, AND
TRADENAMES, TRADE STYLES,  WHETHER REGISTERED OR NOT, APPLICATIONS TO REGISTER
AND REGISTRATIONS OF THE SAME AND LIKE PROTECTIONS, AND THE ENTIRE GOODWILL OF
THE BUSINESS OF GRANTOR CONNECTED WITH AND SYMBOLIZED BY SUCH TRADEMARKS,
INCLUDING WITHOUT LIMITATION THOSE SET FORTH FOR EACH GRANTOR ON EXHIBIT C
ATTACHED HERETO (COLLECTIVELY, THE “TRADEMARKS”);


 


(F)            ALL MASK WORKS OR SIMILAR RIGHTS AVAILABLE FOR THE PROTECTION OF
SEMICONDUCTOR CHIPS, NOW OWNED OR HEREAFTER ACQUIRED, INCLUDING, WITHOUT
LIMITATION THOSE SET FORTH FOR EACH GRANTOR ON EXHIBIT D ATTACHED HERETO
(COLLECTIVELY, THE  “MASK WORKS”);


 


(G)           ANY AND ALL CLAIMS FOR DAMAGES BY WAY OF PAST, PRESENT AND FUTURE
INFRINGEMENTS OF ANY OF THE RIGHTS INCLUDED ABOVE, WITH THE RIGHT, BUT NOT THE
OBLIGATION, TO SUE FOR AND COLLECT SUCH DAMAGES FOR SAID USE OR INFRINGEMENT OF
THE INTELLECTUAL PROPERTY RIGHTS IDENTIFIED ABOVE;


 


(H)           ALL LICENSES OR OTHER RIGHTS TO USE ANY OF THE COPYRIGHTS,
PATENTS, TRADEMARKS, OR MASK WORKS AND ALL LICENSE FEES AND ROYALTIES ARISING
FROM SUCH USE TO THE EXTENT PERMITTED BY SUCH LICENSE OR RIGHTS, INCLUDING,
WITHOUT LIMITATION THOSE SET FORTH FOR EACH GRANTOR ON EXHIBIT E ATTACHED HERETO
(COLLECTIVELY, THE “LICENSES”); AND


 


(I)            ALL AMENDMENTS, EXTENSIONS, RENEWALS AND EXTENSIONS OF ANY OF THE
COPYRIGHTS, TRADEMARKS, PATENTS, OR MASK WORKS; AND


 


(J)            ALL PROCEEDS AND PRODUCTS OF THE FOREGOING, INCLUDING WITHOUT
LIMITATION ALL PAYMENTS UNDER INSURANCE OR ANY INDEMNITY OR WARRANTY PAYABLE IN
RESPECT OF ANY OF THE FOREGOING.


 


2.             AUTHORIZATION AND REQUEST.  GRANTOR AUTHORIZES AND REQUESTS THAT
THE REGISTER OF COPYRIGHTS AND THE COMMISSIONER OF PATENTS AND TRADEMARKS RECORD
THIS IP AGREEMENT, AND ANY AMENDMENTS THERETO, OR COPIES THEREOF.


 


3.             COVENANTS AND WARRANTIES.  GRANTOR REPRESENTS, WARRANTS,
COVENANTS AND AGREES AS FOLLOWS:


 


(A)           GRANTOR IS NOW THE SOLE OWNER OF THE INTELLECTUAL PROPERTY
COLLATERAL, EXCEPT FOR NON-EXCLUSIVE LICENSES GRANTED BY GRANTOR TO ITS
CUSTOMERS IN THE ORDINARY COURSE OF BUSINESS.


 


(B)           PERFORMANCE OF THIS IP AGREEMENT DOES NOT CONFLICT WITH OR RESULT
IN A BREACH OF ANY MATERIAL AGREEMENT TO WHICH GRANTOR IS BOUND.


 


(C)           DURING THE TERM OF THIS IP AGREEMENT, GRANTOR WILL NOT TRANSFER OR
OTHERWISE ENCUMBER ANY INTEREST IN THE INTELLECTUAL PROPERTY COLLATERAL, EXCEPT
FOR NON-EXCLUSIVE LICENSES GRANTED BY GRANTOR IN THE ORDINARY COURSE OF BUSINESS
OR AS SET FORTH IN THIS IP AGREEMENT;


 


(D)           TO ITS KNOWLEDGE, EACH OF THE PATENTS IS VALID AND ENFORCEABLE,
AND NO PART OF THE INTELLECTUAL PROPERTY COLLATERAL HAS BEEN JUDGED INVALID OR
UNENFORCEABLE, IN WHOLE OR IN PART, AND NO CLAIM HAS BEEN MADE THAT ANY PART OF
THE INTELLECTUAL PROPERTY COLLATERAL VIOLATES THE RIGHTS OF ANY THIRD PARTY;


 


(E)           GRANTOR SHALL PROMPTLY ADVISE BANK OF ANY MATERIAL ADVERSE CHANGE
IN THE COMPOSITION OF THE COLLATERAL, INCLUDING BUT NOT LIMITED TO ANY
SUBSEQUENT OWNERSHIP RIGHT OF THE GRANTOR IN OR TO ANY TRADEMARK, PATENT,
COPYRIGHT, OR MASK WORK SPECIFIED IN THIS IP AGREEMENT;


 


(F)            GRANTOR SHALL (I) PROTECT, DEFEND AND MAINTAIN THE VALIDITY AND
ENFORCEABILITY OF THE TRADEMARKS, PATENTS, COPYRIGHTS, AND MASK WORKS, (II) USE
ITS BEST EFFORTS TO DETECT INFRINGEMENTS OF THE TRADEMARKS, PATENTS, COPYRIGHTS,
AND MASK WORKS AND PROMPTLY ADVISE BANK IN WRITING OF MATERIAL INFRINGEMENTS
DETECTED AND (III) NOT ALLOW ANY TRADEMARKS, PATENTS, COPYRIGHTS, OR MASK WORKS
TO BE

 

2

--------------------------------------------------------------------------------


 


ABANDONED, FORFEITED OR DEDICATED TO THE PUBLIC WITHOUT THE WRITTEN CONSENT OF
BANK, WHICH SHALL NOT BE UNREASONABLY WITHHELD, UNLESS GRANTOR DETERMINES THAT
REASONABLE BUSINESS PRACTICES SUGGEST THAT ABANDONMENT IS APPROPRIATE.


 


(G)           GRANTOR SHALL TAKE SUCH FURTHER ACTIONS AS BANK MAY REASONABLY
REQUEST FROM TIME TO TIME TO PERFECT OR CONTINUE THE PERFECTION OF BANK’S
INTEREST IN THE INTELLECTUAL PROPERTY COLLATERAL;


 


(H)           THIS IP AGREEMENT CREATES, AND IN THE CASE OF AFTER ACQUIRED
INTELLECTUAL PROPERTY COLLATERAL THIS IP AGREEMENT WILL CREATE, AT THE TIME
GRANTOR FIRST HAS RIGHTS IN SUCH AFTER ACQUIRED INTELLECTUAL PROPERTY
COLLATERAL, IN FAVOR OF BANK A VALID AND PERFECTED FIRST PRIORITY SECURITY
INTEREST AND COLLATERAL ASSIGNMENT IN THE INTELLECTUAL PROPERTY COLLATERAL IN
THE UNITED STATES SECURING THE PAYMENT AND PERFORMANCE OF THE OBLIGATIONS
EVIDENCED BY THE LOAN AGREEMENT;


 


(I)            TO ITS KNOWLEDGE, EXCEPT FOR, AND UPON, THE FILING OF UCC
FINANCING STATEMENTS, OR OTHER NOTICE FILINGS OR NOTATIONS IN APPROPRIATE FILING
OFFICES, IF NECESSARY TO PERFECT THE SECURITY INTERESTS CREATED HEREUNDER, NO
AUTHORIZATION, APPROVAL OR OTHER ACTION BY, AND NO NOTICE TO OR FILING WITH, ANY
U.S. GOVERNMENTAL AUTHORITY OR U.S. REGULATORY BODY IS REQUIRED EITHER (A) FOR
THE GRANT BY GRANTOR OF THE SECURITY INTEREST GRANTED HEREBY, OR FOR THE
EXECUTION, DELIVERY OR PERFORMANCE OF THIS IP AGREEMENT BY GRANTOR IN THE U.S.
OR (B) FOR THE PERFECTION IN THE UNITED STATES OR THE EXERCISE BY BANK OF ITS
RIGHTS AND REMEDIES THEREUNDER;


 


(J)            ALL INFORMATION HERETOFORE, HEREIN OR HEREAFTER SUPPLIED TO BANK
BY OR ON BEHALF OF GRANTOR WITH RESPECT TO THE INTELLECTUAL PROPERTY COLLATERAL
IS ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS.


 


(K)           GRANTOR SHALL NOT ENTER INTO ANY AGREEMENT THAT WOULD MATERIALLY
IMPAIR OR CONFLICT WITH GRANTOR’S OBLIGATIONS HEREUNDER WITHOUT BANK’S PRIOR
WRITTEN CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD.  GRANTOR
SHALL NOT PERMIT THE INCLUSION IN ANY MATERIAL CONTRACT TO WHICH IT BECOMES A
PARTY OF ANY PROVISIONS THAT COULD OR MIGHT IN ANY WAY PREVENT THE CREATION OF A
SECURITY INTEREST IN GRANTOR’S RIGHTS AND INTEREST IN ANY PROPERTY INCLUDED
WITHIN THE DEFINITION OF THE INTELLECTUAL PROPERTY COLLATERAL ACQUIRED UNDER
SUCH CONTRACTS.


 


(L)            UPON ANY EXECUTIVE OFFICER OF GRANTOR OBTAINING ACTUAL KNOWLEDGE
THEREOF, GRANTOR WILL PROMPTLY NOTIFY BANK IN WRITING OF ANY EVENT THAT
MATERIALLY ADVERSELY AFFECTS THE VALUE OF ANY MATERIAL INTELLECTUAL PROPERTY
COLLATERAL, THE ABILITY OF GRANTOR TO DISPOSE OF ANY MATERIAL INTELLECTUAL
PROPERTY COLLATERAL OR THE RIGHTS AND REMEDIES OF BANK IN RELATION THERETO,
INCLUDING THE LEVY OF ANY LEGAL PROCESS AGAINST ANY OF THE INTELLECTUAL PROPERTY
COLLATERAL.


 


4.             BANK’S RIGHTS.  BANK SHALL HAVE THE RIGHT, BUT NOT THE
OBLIGATION, TO TAKE, AT GRANTOR’S SOLE EXPENSE, ANY ACTIONS THAT GRANTOR IS
REQUIRED UNDER THIS IP AGREEMENT TO TAKE BUT WHICH GRANTOR FAILS TO TAKE, AFTER
FIFTEEN (15) DAYS’ NOTICE TO GRANTOR.  GRANTOR SHALL REIMBURSE AND INDEMNIFY
BANK FOR ALL REASONABLE COSTS AND REASONABLE EXPENSES, INCLUDING, WITHOUT
LIMITATION, THE REASONABLE ATTORNEY’S FEES AND EXPENSES, INCURRED IN THE
REASONABLE EXERCISE OF ITS RIGHTS UNDER THIS SECTION 4.


 


5.             INSPECTION RIGHTS.  GRANTOR HEREBY GRANTS TO BANK AND ITS
EMPLOYEES, REPRESENTATIVES AND AGENTS THE RIGHT TO VISIT, DURING REASONABLE
HOURS UPON PRIOR REASONABLE WRITTEN NOTICE TO GRANTOR, ANY OF GRANTOR’S PLANTS
AND FACILITIES THAT MANUFACTURE, INSTALL OR STORE PRODUCTS (OR THAT HAVE DONE SO
DURING THE PRIOR SIX-MONTH PERIOD) THAT ARE SOLD UTILIZING ANY OF THE
INTELLECTUAL PROPERTY COLLATERAL, AND TO INSPECT THE PRODUCTS AND QUALITY
CONTROL RECORDS RELATING THERETO UPON REASONABLE WRITTEN NOTICE TO GRANTOR AND
AS OFTEN AS MAY BE REASONABLY REQUESTED, BUT NOT MORE THAN TWICE ON AN ANNUAL
BASIS, OR MORE FREQUENTLY, AS BANK SHALL DETERMINE IN ITS SOLE DISCRETION IF AN
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING; PROVIDED, HOWEVER, NOTHING
HEREIN SHALL ENTITLE BANK ACCESS TO GRANTOR’S TRADE SECRETS AND OTHER
PROPRIETARY INFORMATION.

 

3

--------------------------------------------------------------------------------


 


6.             FURTHER ASSURANCES; ATTORNEY IN FACT.


 

(A)           ON A CONTINUING BASIS, GRANTOR WILL, UPON REQUEST BY BANK, SUBJECT
TO ANY PRIOR LICENSES, ENCUMBRANCES AND RESTRICTIONS AND PROSPECTIVE LICENSES,
MAKE, EXECUTE, ACKNOWLEDGE AND DELIVER, AND FILE AND RECORD IN THE PROPER FILING
AND RECORDING PLACES IN THE UNITED STATES, ALL SUCH INSTRUMENTS, INCLUDING
APPROPRIATE FINANCING AND CONTINUATION STATEMENTS AND COLLATERAL AGREEMENTS AND
FILINGS WITH THE UNITED STATES PATENT AND TRADEMARKS OFFICE AND THE REGISTER OF
COPYRIGHTS, AND TAKE ALL SUCH ACTION AS MAY REASONABLY BE DEEMED NECESSARY OR
ADVISABLE, OR AS REQUESTED BY BANK, TO PERFECT BANK’S SECURITY INTEREST IN ALL
COPYRIGHTS, PATENTS, TRADEMARKS, AND MASK WORKS AND OTHERWISE TO CARRY OUT THE
INTENT AND PURPOSES OF THIS IP AGREEMENT, OR FOR ASSURING AND CONFIRMING TO BANK
THE GRANT OR PERFECTION OF A SECURITY INTEREST IN ALL INTELLECTUAL PROPERTY
COLLATERAL.

 

(B)           IN ADDITION TO SECTION 6(A) ABOVE, GRANTOR SHALL NOT REGISTER ANY
COPYRIGHTS OR MASK WORKS IN THE UNITED STATES COPYRIGHT OFFICE UNLESS IT:
(I) HAS GIVEN AT LEAST FIFTEEN (15) DAYS’ PRIOR-WRITTEN NOTICE TO BANK OF ITS
INTENT TO REGISTER SUCH COPYRIGHTS OR MASK WORKS AND HAS PROVIDED BANK WITH A
COPY OF THE APPLICATION IT INTENDS TO FILE WITH THE UNITED STATES COPYRIGHT
OFFICE (EXCLUDING EXHIBITS THERETO); (II) EXECUTES A SECURITY AGREEMENT OR SUCH
OTHER DOCUMENTS AS BANK MAY REASONABLY REQUEST IN ORDER TO MAINTAIN THE
PERFECTION AND PRIORITY OF BANK’S SECURITY INTEREST IN THE COPYRIGHTS PROPOSED
TO BE REGISTERED WITH THE UNITED STATES COPYRIGHT OFFICE; AND (III) RECORDS SUCH
SECURITY DOCUMENTS WITH THE UNITED STATES COPYRIGHT OFFICE CONTEMPORANEOUSLY
WITH FILING THE COPYRIGHT APPLICATION(S) WITH THE UNITED STATES COPYRIGHT
OFFICE.  GRANTOR SHALL PROMPTLY PROVIDE TO BANK A COPY OF THE COPYRIGHT
APPLICATION(S) FILED WITH THE UNITED STATES COPYRIGHT OFFICE, TOGETHER WITH
EVIDENCE OF THE RECORDING OF THE SECURITY DOCUMENTS NECESSARY FOR BANK TO
MAINTAIN THE PERFECTION AND PRIORITY OF ITS SECURITY INTEREST IN SUCH COPYRIGHTS
OR MASK WORKS.  GRANTOR SHALL PROVIDE WRITTEN NOTICE TO BANK OF ANY APPLICATION
FILED BY GRANTOR IN THE UNITED STATES PATENT TRADEMARK OFFICE FOR A PATENT OR TO
REGISTER A TRADEMARK OR SERVICE MARK WITHIN 30 DAYS OF ANY SUCH FILING.

 

(C)           GRANTOR HEREBY IRREVOCABLY APPOINTS BANK AS GRANTOR’S
ATTORNEY-IN-FACT, WITH FULL AUTHORITY IN THE PLACE AND STEAD OF GRANTOR AND IN
THE NAME OF GRANTOR, BANK OR OTHERWISE, EXERCISABLE AFTER AN EVENT OF DEFAULT
FROM TIME TO TIME IN BANK’S DISCRETION, UPON GRANTOR’S FAILURE OR INABILITY TO
DO SO, TO TAKE ANY ACTION AND TO EXECUTE ANY INSTRUMENT WHICH BANK MAY DEEM
NECESSARY OR ADVISABLE TO ACCOMPLISH THE PURPOSES OF THIS IP AGREEMENT,
INCLUDING:

 

(I)            AFTER AN EVENT OF DEFAULT, TO MODIFY, BASED ON ITS GOOD FAITH
JUDGMENT, THIS IP AGREEMENT WITHOUT FIRST OBTAINING GRANTOR’S APPROVAL OF OR
SIGNATURE TO SUCH MODIFICATION BY AMENDING EXHIBIT A, EXHIBIT B, EXHIBIT C, AND
EXHIBIT D HEREOF, AS APPROPRIATE, TO INCLUDE REFERENCE TO ANY RIGHT, TITLE OR
INTEREST IN ANY COPYRIGHTS, PATENTS, TRADEMARKS OR MASK WORKS ACQUIRED BY
GRANTOR AFTER THE EXECUTION HEREOF OR TO DELETE ANY REFERENCE TO ANY RIGHT,
TITLE OR INTEREST IN ANY COPYRIGHTS, PATENTS, TRADEMARKS, OR MASK WORKS IN WHICH
GRANTOR NO LONGER HAS OR CLAIMS ANY RIGHT, TITLE OR INTEREST; AND

 

(II)           TO FILE, IN ITS SOLE DISCRETION, ONE OR MORE FINANCING OR
CONTINUATION STATEMENTS AND AMENDMENTS THERETO, OR OTHER NOTICE FILINGS OR
NOTATIONS IN APPROPRIATE FILING OFFICES, RELATIVE TO ANY OF THE INTELLECTUAL
PROPERTY COLLATERAL, WITHOUT  NOTICE TO GRANTOR, WITH ALL APPROPRIATE
JURISDICTIONS, AS BANK DEEMS APPROPRIATE, IN ORDER TO FURTHER PERFECT OR PROTECT
BANK’S INTEREST IN THE INTELLECTUAL PROPERTY COLLATERAL.

 


7.             EVENTS OF DEFAULT.  THE OCCURRENCE OF ANY OF THE FOLLOWING SHALL
CONSTITUTE AN EVENT OF DEFAULT UNDER THIS IP AGREEMENT:


 


(A)           AN EVENT OF DEFAULT OCCURS UNDER THE LOAN AGREEMENT; OR ANY
DOCUMENT FROM GRANTOR TO BANK; OR


 


(B)           GRANTOR BREACHES ANY WARRANTY OR AGREEMENT MADE BY GRANTOR IN THIS
IP AGREEMENT.

 

4

--------------------------------------------------------------------------------


 


8.             REMEDIES.  UPON THE OCCURRENCE AND CONTINUANCE OF AN EVENT OF
DEFAULT, BANK SHALL HAVE THE RIGHT TO EXERCISE ALL THE REMEDIES OF A SECURED
PARTY UNDER THE NEW YORK UNIFORM COMMERCIAL CODE, INCLUDING WITHOUT LIMITATION
THE RIGHT TO REQUIRE GRANTOR TO ASSEMBLE THE INTELLECTUAL PROPERTY COLLATERAL
AND ANY TANGIBLE PROPERTY IN WHICH BANK HAS A SECURITY INTEREST AND TO MAKE IT
AVAILABLE TO BANK AT A PLACE DESIGNATED BY BANK.  BANK SHALL HAVE A
NONEXCLUSIVE, ROYALTY FREE LICENSE TO USE THE COPYRIGHTS, PATENTS, TRADEMARKS,
AND MASK WORKS TO THE EXTENT REASONABLY NECESSARY TO PERMIT BANK TO EXERCISE ITS
RIGHTS AND REMEDIES UPON THE OCCURRENCE OF AN EVENT OF DEFAULT.  GRANTOR WILL
PAY ANY EXPENSES (INCLUDING REASONABLE ATTORNEY’S FEES) INCURRED BY BANK IN
CONNECTION WITH THE EXERCISE OF ANY OF BANK’S RIGHTS HEREUNDER, INCLUDING
WITHOUT LIMITATION ANY EXPENSE INCURRED IN DISPOSING OF THE INTELLECTUAL
PROPERTY COLLATERAL.  ALL OF BANK’S RIGHTS AND REMEDIES WITH RESPECT TO THE
INTELLECTUAL PROPERTY COLLATERAL SHALL BE CUMULATIVE.


 


9.             INDEMNITY.  GRANTOR AGREES TO DEFEND, INDEMNIFY AND HOLD HARMLESS
BANK AND ITS OFFICERS, EMPLOYEES, AND AGENTS AGAINST:  (A) ALL OBLIGATIONS,
DEMANDS, CLAIMS, AND LIABILITIES CLAIMED OR ASSERTED BY ANY OTHER PARTY IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS IP AGREEMENT, AND (B) ALL
LOSSES OR EXPENSES IN ANY WAY SUFFERED, INCURRED, OR PAID BY BANK AS A RESULT OF
OR IN ANY WAY ARISING OUT OF, FOLLOWING OR CONSEQUENTIAL TO TRANSACTIONS BETWEEN
BANK AND GRANTOR, WHETHER UNDER THIS IP AGREEMENT OR OTHERWISE (INCLUDING
WITHOUT LIMITATION, REASONABLE ATTORNEYS FEES AND REASONABLE EXPENSES), EXCEPT
FOR LOSSES ARISING FROM OR OUT OF BANK’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


 


10.           TERMINATION.  AT SUCH TIME AS GRANTOR SHALL COMPLETELY SATISFY ALL
OF THE OBLIGATIONS SECURED HEREUNDER, BANK SHALL EXECUTE AND DELIVER TO GRANTOR
ALL RELEASES, TERMINATIONS, AND OTHER INSTRUMENTS AS MAY BE NECESSARY OR PROPER
TO RELEASE THE SECURITY INTEREST HEREUNDER.


 


11.           COURSE OF DEALING.  NO COURSE OF DEALING, NOR ANY FAILURE TO
EXERCISE, NOR ANY DELAY IN EXERCISING ANY RIGHT, POWER OR PRIVILEGE HEREUNDER
SHALL OPERATE AS A WAIVER THEREOF.


 


12.           AMENDMENTS.  THIS IP AGREEMENT MAY BE AMENDED ONLY BY A WRITTEN
INSTRUMENT SIGNED BY BOTH PARTIES HERETO.


 


13.           COUNTERPARTS.  THIS IP AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE THE SAME INSTRUMENT.


 


14.           LAW AND JURISDICTION.  MASSACHUSETTS LAW GOVERNS THIS IP AGREEMENT
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.  GRANTOR AND BANK EACH SUBMIT
TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS IN THE
COMMONWEALTH OF MASSACHUSETTS; PROVIDED, HOWEVER, THAT NOTHING IN THIS AGREEMENT
SHALL BE DEEMED TO OPERATE TO PRECLUDE BANK FROM BRINGING SUIT OR TAKING OTHER
LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER
SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN
FAVOR OF BANK.  GRANTOR EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND GRANTOR
HEREBY WAIVES ANY OBJECTION THAT IT MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE, OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT.  GRANTOR HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINTS, AND
OTHER PROCESS ISSUED IN SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH
SUMMONS, COMPLAINTS, AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER TO
OCCUR OF GRANTOR’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE
U.S. MAILS, PROPER POSTAGE PREPAID. NOTWITHSTANDING ANYTHING TO THE CONTRARY SET
FORTH HEREINABOVE, BANK SHALL SPECIFICALLY HAVE THE RIGHT TO BRING ANY ACTION OR
PROCEEDING AGAINST GRANTOR OR ITS PROPERTY IN THE COURTS OF ANY OTHER
JURISDICTION WHICH BANK DEEMS NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON
THE COLLATERAL OR TO OTHERWISE ENFORCE BANK’S RIGHTS AGAINST GRANTOR OR ITS
PROPERTY.


 


TO THE EXTENT PERMITTED BY APPLICABLE LAW, GRANTOR AND BANK EACH WAIVE THEIR
RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED
UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED

 

5

--------------------------------------------------------------------------------


 


TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT. 
EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.


 


15.           CONFIDENTIALITY.  IN HANDLING ANY CONFIDENTIAL INFORMATION, BANK
SHALL EXERCISE THE SAME DEGREE OF CARE THAT IT EXERCISES FOR ITS OWN PROPRIETARY
INFORMATION, BUT DISCLOSURE OF INFORMATION MAY BE MADE: (I) TO BANK’S
SUBSIDIARIES OR AFFILIATES IN CONNECTION WITH THEIR PRESENT OR PROSPECTIVE
BUSINESS RELATIONS WITH GRANTOR; (II) TO PROSPECTIVE TRANSFEREES OR PURCHASERS
OF ANY INTEREST IN THE LOANS; (III) AS REQUIRED BY LAW, REGULATION, SUBPOENA, OR
OTHER ORDER, (IV) AS REQUIRED IN CONNECTION WITH BANK’S EXAMINATION OR AUDIT;
AND (V) AS BANK CONSIDERS APPROPRIATE IN EXERCISING REMEDIES UNDER THIS
AGREEMENT.  CONFIDENTIAL INFORMATION DOES NOT INCLUDE INFORMATION THAT EITHER:
(I) IS IN THE PUBLIC DOMAIN OR IN BANK’S POSSESSION WHEN DISCLOSED TO BANK, OR
BECOMES PART OF THE PUBLIC DOMAIN AFTER DISCLOSURE TO BANK (OTHER THAN AS A
RESULT OF BANK’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT IN PUBLICALLY DISCLOSING
SUCH INFORMATION); OR (II) IS DISCLOSED TO BANK BY A THIRD PARTY, IF BANK DOES
NOT KNOW THAT THE THIRD PARTY IS PROHIBITED FROM DISCLOSING THE INFORMATION.


 

[Signature page follows.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this IP Agreement to be
executed as of the Effective Date.

 

Grantor:

 

MICROFLUIDICS INTERNATIONAL CORPORATION

 

 

 

By

 /s/ Brian E. LeClair

 

Name:

Brian E. LeClair

 

Title:

 Exec. V.P. & CFO

 

 

 

BANK:

 

SILICON VALLEY BANK

 

By

 /s/ Mark Sperling

 

Name:

Mark Sperling

 

Title:

Vice President

 

 

[Signature Page to IP Agreement]

 

--------------------------------------------------------------------------------


SCHEDULE   

 

TRADEMARK SECURITY AGREEMENT

 


MFIC CORPORATION /MICROFLUIDICS CORPORATION


 

 

 

PATENTS  & PATENT APPLICATIONS

 

 

 

 

 

1.

 

U.S. Patent No.

 

: 4,908,154 (expired 3-13-2007)

 

 

Date of Patent

 

: March 13, 1990

 

 

Inventor(s)

 

: Edward J. Cook, Arthur P. Lagace

 

 

Assigned to

 

: Biotechnology Development Corporation (MFIC)

 

 

 

 

 

 

 

Title:

Method of Forming Microemulsions

 

 

 

 

 

2.

 

U.S. Patent No.

 

: 5,533,254 (expired 8-06- 2002)

 

 

Date of Patent

 

: August 6, 1985

 

 

Inventor(s)

 

: Edward J. Cook, Arthur P. Lagace

 

 

Assigned to

 

: Biotechnology Development Corporation (MFIC)

 

 

 

 

 

 

 

Title:

Apparatus for Forming Emulsions (Microfluidizer® materials processor)

 

 

 

 

 

3.

 

U.S. Patent No.

 

: 6,221,332 B1

 

 

Date of Patent

 

: April 24, 2001

 

 

Inventor(s)

 

: Jeffrey Thumm, Michael Lento, Jerome Higgins

 

 

Assigned to

 

: Microfluidics International Corporation (MFIC)

 

 

 

 

 

 

 

Title:

Multiple Stream High Pressure Mixer/Reactor

 

 

 

 

 

4.

 

U.S. Patent No.

 

: 6,159,442

 

 

Date of Patent

 

: December 12, 2000

 

 

Inventor(s)

 

: Jeffrey Thumm, Michael Lento, Jerome Higgins, David King, David Ginter, and
Laurent Kieken

 

 

Assigned to

 

: MFIC Corporation

 

 

 

 

 

 

 

Title:

Use of Multiple Stream High Pressure Mixer/Reactor

 

 

 

 

 

5.

 

European Patent No.

 

: EP 1 011 856 B1

 

 

Date of Patent

 

: September 4, 2003

 

 

Inventor(s)

 

: Jeffrey Thumm, Michael Lento, Jerome Higgins, King, David Ginter, Mark and
Kieken, Laurent

 

 

Assigned to

 

: Microfluidics International Corporation / Catalytica Advanced
Technologies, Inc.

 

 

 

 

 

 

 

Title:

Multiple Stream High Pressure Mixer/Reactor

 

 

 

 

 

6.

 

Canadian Patent Appln. No. 

 

: 2,229,284

 

 

Date of Patent Appln.

 

: August 5, 1998

 

 

Inventor(s)

 

: Jeffrey Thumm, Michael Lento, Jerome Higgins, King, David Ginter, Mark and
Kieken, Laurent

 

 

Assigned to

 

: Microfluidics International Corporation / Catalytica Advanced
Technologies, Inc.

 

 

 

 

 

 

 

Title:

Multiple Stream High Pressure Mixer/Reactor

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

PATENTS & PATENT APPLICATIONS (continued)

 

 

 

 

 

7.

 

U.S. Patent Appln. No.

 

: 12/108,245

 

 

Date of Patent Appln.

 

: April 23, 2008

 

 

Inventor(s)

 

: Thomai Panagiotou, Steven Mesite and Robert J. Fisher

 

 

Assigned to

 

: MFIC Corporation

 

 

 

 

 

 

Title:

Apparatus And Methods For Nanoparticle Generation and Process Intensification of
Transport and Reaction Systems

 

 

--------------------------------------------------------------------------------


 

SCHEDULE   

 

TRADEMARK SECURITY AGREEMENT

 

TRADEMARKS / COPYRIGHTS/ WEBSITES-DOMAIN NAMES/Internet Brands

 

TRADEMARKS AND TRADEMARK APPLICATIONS

 

Trademark

 

Status

 

Registration #

 

Date Filed

 

Date/Reg.

 

Owner

Microfluidizer

 

Registered

 

13,687,355

 

08/24/84

 

11/05/85

 

Microfluidics Corporation

mMFIC

 

Abandoned

 

110361/97*

 

03/25/99

 

 

 

MFIC Corporation

--------------------------------------------------------------------------------

*Japanese Trademark Appln #: 110361/97 *

 

SCHEDULE      (continued)

 

WEBSITES

 

http://www.mficcorp.com/

and related pages

 

http://www.microfluidicscorp.com/

and related pages

 

http://www.mixerequipment.com/

and related pages

 

URLs & Domain Names

 

www.mficcorp.com

www.microfluidicscorp.com

www.mixerequipment.com

www.microfluidizer.us

www.microfluidicscorp.com.tw

www.microfluidicscorp.tw

www.microfluidizer.com.tw

www.microfluidizer.net.tw

www.mfics.com.tw

www.mfics.tw

www.microfluidicscorp.hk

 

--------------------------------------------------------------------------------


 

www.microfluidizer.hk

www.mfics.hk

www.mfics.cn

www.mfics.com.cn

www.microfluidicscorp.org.cn

www.microfluidizer.org.cn

www.mfics.org.cn

www.microfluidicscorp.net.cn

www.microfluidizer.net.cn

www.mfics.net.cn

www.microfluidicscorp.asia

www.microfluidizer.asia

www.mfics.com.asia

www.mficcorp.com

www.microfluidicscorp.com

www.microfluidizer.us

www.mixerequipment.com

www.submicronparticles.com

www.tinyparticles.com

www.disruptcells.com

www.particlereduction.com

www.microfluidicsnanoemulsions.com

www.microfluidicsnanodispersions.com

www.microfluidicsnanoparticles.com

www.microfluidizer.net

 

Internet Brand Names

Microfluidicscorp

Mfics

Microfluidizer

 

--------------------------------------------------------------------------------